Exhibit 10.5

RESTRICTED UNIT AGREEMENT

(Ratable Period of Restriction Ends in Thirds)

[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), you [name] were granted [number] Restricted Units. Your
Restricted Units are subject to the terms and conditions of the MetLife, Inc.
2015 Stock and Incentive Compensation Plan (the “Plan”) and this Restricted Unit
Agreement (this “Agreement”), which includes the Award Agreement Supplement (the
“Supplement”). Please note that the Supplement includes terms for forfeiture of
your Restricted Units under some circumstances. Any payment due under this
Agreement may be made by any one or more Affiliates (the “Paying Affiliate”).

Standard Terms.

(a) These terms are the “Standard Terms” and will apply to your Restricted Units
except in so far as Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”) apply.

(b) The Period of Restriction for your Restricted Units will end in stages on
the first business day in March on or following each of the first three
anniversaries of the Grant Date. Each portion of your Restricted Units subject
to a different Period of Restriction shall be referred to as a “Unit Tranche”
and during its Period of Restriction as an Outstanding Unit Tranche.” The Period
of Restriction for one-third (1/3) of your Restricted Units (rounding down to
the nearest whole number of Restricted Units, the “First Unit Tranche”) will
begin on the Grant Date and end on the first business day in March on or
following the first anniversary of the Grant Date. The Period of Restriction for
one-third (1/3) of your Restricted Units (rounding down to the nearest whole
number of Restricted Units, the “Second Unit Tranche”) will begin on the Grant
Date and end on the first business day in March on or following the second
anniversary of the Grant Date. The Period of Restriction for each of your
Restricted Units not included in either the First or the Second Unit Tranches
(the “Third Unit Tranche”) will begin on the Grant Date and end on the first
business day in March on or following the third anniversary of the Grant Date.

(c) Each Unit Tranche will be due and payable in cash equal to the Closing Price
on the last day of the Period of Restriction applicable to that Unit Tranche, at
the time specified in Section S-8 (“Timing of Payment”) after the conclusion of
the Period of Restriction applicable to that Unit Tranche.

IN WITNESS WHEREOF, the Global Affiliate has caused this agreement to be offered
to you, and you have accepted this Agreement by the electronic means made
available to you.